DETAILED ACTION
	This office action is in response to the amendment filed November 17, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objections to claims 5 and 6 have been obviated by amendment and are therefore withdrawn.
Claim 7 is objected to because of the following informalities: Claim 7 depends from claim 6, however, claim 6 has been cancelled. For the purpose of examination, claim 7 will be read as depending on claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwamoto (US 2020/0168520).
Regarding claim 1, Iwamoto discloses a semiconductor package (Fig. 1A, 1), comprising:
a semiconductor chip (2);
a conductive layer (61; ¶ [0055], conductor layer) formed on a first surface (top) of the semiconductor chip (2);
a molding layer (3; ¶ [0037], resin structure) formed on the conductive layer (61) to surround the semiconductor chip (2);
a redistribution layer (5/12) provided under a first surface (bottom) of the molding layer (3) and connected to a second surface (bottom) of the semiconductor chip (2) to transmit an electrical signal output from the semiconductor chip (2), wherein the second surface (bottom) of the semiconductor chip (2) is opposite to the first surface (top) of the semiconductor chip (2);
an electric element (8) formed on a second surface (top) of the molding layer (3), wherein the second surface (top) of the molding layer is opposite to the first surface (bottom) of the molding layer (3); and
a connecting element (4/73) formed passing through the molding layer (3), wherein the connecting element (4/73) connects the electric element (8) and the redistribution layer (5/12) to transmit the electrical signal to the electric element (8),
wherein the connecting element (4/73) includes:
a signal line (4) provided from the first surface (bottom) of the molding layer (3) to the second surface (top) of the molding layer (3) 
a body (73) surrounding the signal line (4) and formed of an insulating material (¶ [0052], electrically insulating portion).
Regarding claim 3, Iwamoto discloses wherein the connecting element (4/73) further includes: a shield layer (63) surrounding the body (73) and formed of a conductive material (¶ [0055]).
Regarding claim 5, Iwamoto discloses wherein the shield layer (63) comprises: a base sheet (Fig. 4B, 600) formed of a metal (¶ [0066], metal layer 600) and having multiple accommodating portions (61 and 63) accommodating the semiconductor chip (2) and the connecting element (4/73).
Regarding claim 7, Iwamoto discloses wherein an upper surface (top) of the conductive layer (61) is flat to keep a uniform distance between the second surface (top) of the molding layer (3) and the upper surface (top) of the conductive layer (61).
Regarding claim 8, Iwamoto discloses wherein the redistribution layer (5/12) includes an electrode pattern (5) connecting between the semiconductor chip (2) and the connecting element (4).
Regarding claim 9, Iwamoto discloses wherein the redistribution layer (5/12) includes: an electrode pattern (12) electrically connected to the shield layer (63).

Response to Arguments
Applicant's arguments filed November 17, 2020 have been fully considered but they are not persuasive.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE C NIESZ whose telephone number is (303)297-4333.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMIE C NIESZ/           Primary Examiner, Art Unit 2822